IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TERRENCE GRAHAM,                           : No. 46 WM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
WASHINGTON COUNTY & HONORABLE              :
JUDGE JOHN F. DISALLE,                     :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2016, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Mandamus and/or Extraordinary Relief is

DENIED, and the Prothonotary is DIRECTED to strike the name of the jurist from the

caption.